DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, 21-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2010/0055437 to Fink in view of USPN 5,510,109 to Tomioka and (when necessary) in view of USPAP 2003/0170453 to Foss, USPAP 2001/0053443 to Perez, and/or USPAP 2005/0136100 to Foss.




Fink does not appear to mention the use of antimicrobials on a carrier but Tomioka discloses that it is known in the antimicrobial resin art to include an antimicrobial heat liable component absorbed on a porous carrier to provide sustained release of the antimicrobial and to allow the use of thermally sensitive antimicrobials with high melting point composition polymers (see entire document including column 1, lines 43-63, column 5, lines 21-29 and column 6, lines 20-31). Tomioka discloses that the use of a porous carrier allows the use of antimicrobials that have a decomposition temperature or a volatilization temperature that is lower than the polymer composition melting point (column 1, lines 43-63 and column 5, line 30 through column 6, line 32). Therefore, it would have been obvious to one having ordinary skill in the art to include an antimicrobial component absorbed on a porous carrier, to provide sustained release of the antimicrobial and to allow for a wider range of material combinations such as the use of thermally sensitive (low volatilization temperature) antimicrobials with high melting point composition polymers.
Fink explicitly discloses that the fiber can (may or may not) be bicomponent and that the materials of the fiber outer layer and core can (may or may not) vary [0024]. Plus, Foss ‘453 discloses that it is known in the art to construct antimicrobial fibers as moncomponent or bicomponent form (see entire document including the abstract). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber in monocomponent or bicomponent form, based on the intended use.

Claims 3, 13 and 31, Fink does not appear to mention the surface area of the fiber but Foss ‘100 discloses that it is known in the antimicrobial fiber art to use antimicrobial fibers for filtration [0075]. Perez discloses that it is known in the filtration art to construct fibers with a surface area of about 0.5 to 30 m2/g (5,000 to 300,000 cm2/g) to improve filtration (see entire document including [0007]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fiber of Fink with the claimed surface area, motivated by a desire to improve filtration and/or because it is within the general skill of a worker in the art to select a known fiber surface area on the basis of its suitability and desired characteristics.
Claims 4, 11 and 27-29, the first concentration may be between about 3.5 wt % to about 12 wt % based upon the total weight of the fiber [0024]. Plus, Fink discloses that the antimicrobial concentration can be adjusted to the end product need [0019]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers with any suitable first and second antimicrobial concentration, such as claimed, based on the intended use and because is within the general skill of a worker in the art to select antimicrobial concentrations on the basis of suitability and desired characteristics. 
Claims 5-7, considering that the fiber taught by the applied prior art is substantially identical to the claimed fiber in terms of structure and materials, it would inherently possess the claimed characteristics. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 13, Fink discloses a nonwoven comprising the fiber [0029].
Claims 21, 31, 33 and 36, Fink does not appear to specifically mention if the fiber is made by meltblowing but absent a showing to the contrary, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. In addition, Perez discloses that it is known in the art to use melt-fibrillated or blown fibers (see entire document including the title and [0072]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable fiber, such as a melt-fibrillated or blown fiber, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.


Claim 23, the at least one polymer may comprise a polyester [0017].
Claim 24, Fink does not appear to mention a fiber diameter but Perez discloses that it is known in the filter art to use fibers with a diameter of 0.01 to 10 microns ([0006] to [0007]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a fiber with any suitable diameter, such as claimed, because it is within the general skill of a worker in the art to select fiber diameter on the basis of its suitability and desired characteristics.
Claim 25, Fink discloses a fiber comprising: a bicomponent fiber including (a) a sheath comprising a first polymer, and (b) a core comprising a second polymer, wherein the second polymer comprises a polypropylene; an antimicrobial component dispersed throughout at least a portion of the first polymer; wherein the bicomponent fiber comprises a surface having a first concentration of the antimicrobial component and a center having a second concentration of the antimicrobial component, wherein the second concentration is from 1% to 50% of the first concentration (see entire document including column 2, lines 24-49, the paragraph bridging columns 3 and 4, column 4, lines 28-59, and column 8, lines 25-52). (see entire document including [0010], [0017], [0019], and [0024]-[0026]). 
Claim 26, the first and second polymers may comprise a polypropylene ([0017] and [0024]).
Claims 32 and 35, the fiber taught by the applied prior art consists of the single polymeric homogeneous composition and the antimicrobial heat liable component adsorbed on the carrier (see entire documents).



Response to Arguments
Applicant's arguments filed 10/28/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789